United States Court of Appeals
                               For the Eighth Circuit
                          ___________________________

                                  No. 20-2157
                          ___________________________

                                Vilma Chacon-Nunez

                               lllllllllllllllllllllPetitioner

                                             v.

          Robert M. Wilkinson, Acting Attorney General of the United States1

                              lllllllllllllllllllllRespondent
                                      ____________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                     ____________

                             Submitted: January 19, 2021
                              Filed: January 22, 2021
                                   [Unpublished]
                                   ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                            ____________

PER CURIAM.




      1
       Robert M. Wilkinson has been appointed to serve as Acting Attorney General
of the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       Vilma Chacon-Nunez, a citizen and native of El Salvador, petitions for review
of an order of the Board of Immigration Appeals (BIA) denying her motion to reopen
her removal proceedings based on the alleged ineffective assistance of her non-attorney
accredited representative.

       We review the denial of a motion to reopen for abuse of the agency’s broad
discretion, recognizing that motions to reopen are viewed with disfavor. See Kucana
v. Holder, 558 U.S. 233, 240-52 (2010); Habchy v. Gonzales, 471 F.3d 858, 861-62
(8th Cir. 2006). After careful review, we conclude the administrative record supports
the BIA’s conclusion that Chacon-Nunez failed to submit new evidence or otherwise
show that the outcome of her immigration case might have been different but for the
alleged ineffective assistance. See 8 U.S.C. § 1229a(c)(7)(B); 8 C.F.R. § 1003.2(c)(1);
Ortiz-Puentes v. Holder, 662 F.3d 481, 485 (8th Cir. 2011); Obleshchenko v.
Ashcroft, 392 F.3d 970, 972-73 (8th Cir. 2004). Chacon-Nunez argues her Fifth
Amendment due process rights were violated because she was not represented by
counsel but acknowledges we have held that there is no Fifth Amendment right to
effective assistance of counsel in removal proceedings. See Rafiyev v. Mukasey, 536
F.3d 853, 861 (8th Cir. 2008).

      Accordingly, we deny the petition for review.
                        ______________________________




                                          -2-